Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art fails to disclose or make obvious an image signal processor comprising, in addition to the other recited features of the claim, the details and functions of a first auto-focus circuit comprising a first multi-mode binner circuit and a first statistics circuit; and a second auto-focus circuit comprising a second multi-mode binner circuit and a second statistics circuit in the manner recited in claim 1.
Regarding claims 9-16, the prior art fails to disclose or make obvious a method comprising, in addition to the other recited features of the claim, the features of receiving, by a first auto-focus circuit coupled to a first image sensor, a first image data; downsampling, by the first auto-focus circuit, the first image data using first one or more modes; determining a first statistics of the first image data; generating a first focus signal based on the first statistics to control the first image sensor; receiving, by a second auto-focus circuit coupled to a second image sensor, a second image data; downsampling, by the second auto-focus circuit, the second image data using second 
Regarding claims 17-20, the prior art fails to disclose or make obvious an electronic device comprising, in addition to the recited first and second image sensors, the details and functions of a first auto-focus circuit comprising a first multi-mode binner circuit and a first statistics circuit; and a second auto-focus circuit comprising a second multi-mode binner circuit and a second statistics circuit in the manner recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bock (7,091,466) is cited for disclosing an apparatus and method for pixel binning in an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878